     Case 2:19-cv-00626 Document 58 Filed 07/02/21 Page 1 of 11 PageID #: 277




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

TRAVIS RHODES, as Personal
Representative of the Estate of
TIMOTHY E. RHODES,

              Plaintiff,

v.                                                Civil Action No.: 2:19-cv-00626

DEPUTY SHERIFF MICHAEL KING,
and THE ROANE COUNTY COMMISSION,

              Defendants.

AND

MELISSA FIELDS, as Personal
Representative of the Estate of
MICHAEL A. NICHOLS,

              Plaintiff,

v.                                                Civil Action No.: 2:21-cv-00090

DEPUTY SHERIFF MICHAEL KING,
SHERIFF L. TODD COLE,
and the ROANE COUNTY COMMISSION,

              Defendants.


           DEFENDANTS’ MOTION FOR PROTECTIVE ORDER AND/OR STAY

        COME NOW the Defendants, Deputy Sheriff Michael King, Sheriff L. Todd Cole,

and the Roane County Commission, by counsel, Wendy E. Greve, Drannon L. Adkins,

and the law firm of Pullin, Fowler, Flanagan, Brown & Poe, PLLC, and for their Motion for

Protective Order and/or Stay states as follows:




                                             1
   Case 2:19-cv-00626 Document 58 Filed 07/02/21 Page 2 of 11 PageID #: 278




       1.     These cases have been consolidated for discovery purposes. ECF No. 53

(Rhodes); ECF No. 10 (Fields/Nichols).

       2.     As is commonplace in officer-involved shootings, an outside agency (the

West Virginia State Police) is conducting an investigation concerning the Fields/Nichols

incident.   Since learning of the Fields/Nichols incident, undersigned counsel has

periodically inquired with the State Police regarding the status of its investigation. The

undersigned has also been in periodic contact with the special prosecutor who has been

assigned to review the incident.

       3.     On June 8, 2021, Plaintiff filed Amended Notices of Depositions for Deputy

King, setting the deposition for June 4, 2021. ECF No. 57 (Rhodes); ECF No. 22

(Fields/Nichols).

       4.     Prior to the amended notices being filed, undersigned again contacted the

special prosecutor assigned to the case to inquire as to the status of the investigation and

was informed that the investigation was still ongoing and had not yet been completed.

       5.     Subsequent to that conversation, the undersigned learned that the special

prosecutor made a presentment to the Roane County Grand Jury concerning the incident

involving Mr. Nichols. Upon information and belief, the Grand Jury did not finish its

deliberations on the day of the presentment. Upon information and belief, the Grand Jury

requested that additional information be presented to it and that the Grand Jury

apparently scheduled to reconvene in early July to consider such information.

       6.     Due to the ongoing investigation into the events of the incident involving Mr.

Nichols, Defendants move the Court for a protective order and/or to stay Deputy King’s

deposition until the conclusion of the investigation.



                                               2
   Case 2:19-cv-00626 Document 58 Filed 07/02/21 Page 3 of 11 PageID #: 279




       7.     "The power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and effort

for itself, for counsel, and for litigants." Landis v. North American Co., 299 U.S. 248, 254

(1936). Because of the frequency with which civil and regulatory laws overlap criminal

laws, American jurisprudence contemplates the possibility of simultaneous or virtually

simultaneous parallel proceedings and the Constitution does not mandate the stay of civil

proceedings in the face of parallel criminal proceedings. SEC v. Dresser, 628 F.2d 1368,

1374-75 (D.C. Cir. 1980); see also Keatinq v. Office of Thrift Supervision, 45 F.3d 322,

324 (9th Cir. 1995) ("the Constitution does not ordinarily require a stay of civil proceedings

pending the outcome of criminal proceedings.").

       8.      "Nevertheless, a court may decide in its discretion to stay civil proceedings,

postpone civil discovery, or impose protective orders and conditions 'when the interests

of justice seem [] to require such action, sometimes at the request of the prosecution, […]

sometimes at the request of the defense [.]'" Dresser, 628 F.2d at 1375 (quoting United

States v. Kordel, 397 U.S. 1, 12 n. 27 (1970); United States v. Any and All Assets of That

Certain Business Known as Shane Co., 147 F.R.D. 99, 101 (M.D.N.C. 1993) ("the public

has an interest in law enforcement which may, under proper circumstances, be given

priority over concurrent civil proceedings."); United States v. Georgia Pacific Corp., 562

F.2d 294, 296 (4th Cir. 1977) (noting that a motion to stay proceedings is committed to

the sound discretion of the court).

       9.     In Keating, the Ninth Circuit stated that the following factors should be

considered in the exercise of that discretion:

              (1) the interest of the plaintiffs in proceeding expeditiously with
              this litigation or any particular aspect of it, and the potential

                                                 3
   Case 2:19-cv-00626 Document 58 Filed 07/02/21 Page 4 of 11 PageID #: 280




              prejudice to plaintiffs of a delay; (2) the burden which any
              particular aspect of the proceedings may impose on
              defendants; (3) the convenience of the court in the
              management of its cases, and the efficient use of judicial
              resources; (4) the interest of persons not parties to the civil
              litigation; and (5) the interests of the public in the pending civil
              and criminal litigation."

45 F.3d at 324-325.

       10.    The United States District Court for the Southern District of West Virginia

adopted these factors in Ashworth v. Albers Med., Inc., 229 F.R.D. 527, 530 (S.D. W.Va.

2005), and added another factor to consider—whether the civil and criminal proceedings

“involve substantially similar issues." 229 F.R.D. at 531; see also, Blanda v. Martin &

Seibert, L.C., 2017 U.S. Dist. LEXIS 2169, at *8 (S.D.W.Va. 2017).

       11.    As to relatedness, the requirement of the existence of a nexus between the

parallel proceedings is sufficient to show that such proceedings are related and involve

substantially similar issues is the threshold factor for a stay. Ashworth, 229 F.R.D. at 530;

Blanda, 2017 U.S. Dist. LEXIS 2169, at *8. Without question, the ongoing investigation

being conducted by the West Virginia State Police is related to and involves the precise

issue as the civil action in this matter. The West Virginia State Police is investigating

whether Deputy King’s use of force against Mr. Nichols was justified or whether the use

of force constitutes a violation of the State’s criminal laws.

       12.    The delay in staying this case will not prejudice the Plaintiffs, regardless of

whatever argument they may make to the contrary. It is inconceivable that Plaintiffs would

suffer any prejudice except for the right to speedily proceed through the judicial system.

However, any right to expeditious resolution of the civil claims may be trumped. Ashworth,

229 F.R.D. at 531 (citing Bridgeport Harbour Place I. LLC v. Ganim, 269 F.Supp.2d 6



                                                 4
   Case 2:19-cv-00626 Document 58 Filed 07/02/21 Page 5 of 11 PageID #: 281




(D.Conn. 2002). “Delays in civil cases are fairly common” and Plaintiff is “protected from

monetary harm cause by the delay by [her] ability to obtain interest as part of [her] ultimate

judgment.” Walsh Secs. v. Cristo Prop. Mgmt., 7 F.Supp.2d 523, 528 (D.N.J. 1998).

Moreover, permitting the criminal matter to proceed could benefit Plaintiff to the extent

that Deputy King will be able to provide more complete testimony and discovery

responses once the investigation concludes in his favor, or could ease their burdens of

proof should the investigation not be in Deputy King’s favor.

       13.     As to the burden upon the Defendants, forcing Deputy King to sit for a

deposition while a parallel criminal investigation is ongoing infringes upon his Fifth

Amendment rights. The Supreme Court “has always broadly construed [the Fifth

Amendment’s] protection to assure that an individual is not compelled to produce

evidence [in a civil case] which later may be used against him as an accused in a criminal

action.” Maness v. Meyers, 419 U.S. 449, 461 (1975); Lefkowitz v. Turley, 414 U.S. 70,

77 (1973) (the Fifth Amendment privileges a witness “not to answer official questions put

to him in any other proceeding, civil or criminal, formal or informal, where the answers

might incriminate him in future criminal proceedings”). Moreover, “a witness may have a

reasonable fear of prosecution and yet be innocent of any wrongdoing. The privilege

serves to protect the innocent who otherwise might be ensnared by ambiguous

circumstances.” Slochower v. Bd. of Higher Ed. of City of New York, 350 U.S. 551, 557

58 (1956).

       14.    And if Deputy King opts to invoke his Fifth Amendment privilege, that refusal

to answer may be used as an adverse inference in these actions. See Morley v. Cohen,

888 F.2d 1006, 1012 (4th Cir. 1989).          However, “’[w]here invocation of the fifth



                                                5
    Case 2:19-cv-00626 Document 58 Filed 07/02/21 Page 6 of 11 PageID #: 282




amendment imposes undue sanctions or penalties on a defendant, a court may in its

discretion stay proceedings [or] postpone civil discovery.’” Javier H. v. Garcia-Botello, 218

F.R.D. 72, 75 (W.D.N.Y. 2003). Thus, “[i]n this context ‘penalty’ is not restricted to fine or

imprisonment. It means ... the imposition of any sanction which makes assertion of the

Fifth Amendment privilege ‘costly.’” Wehling, Wehling v. CBS, 608 F.2d 1084, 1088 (5th

Cir. 1979). As noted in Ashworth,

                 Other than where there is specific evidence of agency bad faith or
                 malicious governmental tactics, the strongest case for deferring civil
                 proceedings is where a party under indictment for a serious offense
                 is required to defend a civil or administrative action involving the
                 same matter. The noncriminal proceeding, if not deferred, might
                 undermine the party's Fifth Amendment privilege against self-
                 incrimination, expand rights of criminal discovery beyond the limits
                 of Federal Rule of Criminal Procedure 16(b), expose the basis of the
                 defense to the prosecution in advance of criminal trial, or otherwise
                 prejudice the case.

Ashworth, 229 F.R.D. at 531 (quoting Dresser, 628 F.2d at 1375-76). Thus, Deputy King

would be forced to face Morton’s fork1 of either (1) waiving his Fifth Amendment privilege

by testifying fully, thereby possibly incriminating himself; or (2) invoke his Fifth

Amendment privilege, leading to an adverse inference which would damage his ability to

defend these cases.

        In Brock v. Tolkow, 109 F.R.D. 116 (E.D.N.Y. 1985), the court denoted precisely

how this dilemma is borne out:

                 If the defendants are served with interrogatories in the civil case, they
                 must decide whether to respond or to assert their rights under the
                 Fifth Amendment. If they choose the former course, they risk
                 providing the government with leads or evidence that may be used
                 against them in the criminal case. If they choose the latter course,
                 they greatly increase the chance that they be found liable in civil case
                 for substantial sums of money. A stay of civil discovery until after

1
 Morton’s fork is a situation involving two unattractive alternatives. S.E.C. v. Arias, No. CV 12-2937 (ADS) (GRB),
2012 U.S. Dist. LEXIS 147509, *14 n.7 (E.D.N.Y. Sept. 14, 2012).

                                                          6
   Case 2:19-cv-00626 Document 58 Filed 07/02/21 Page 7 of 11 PageID #: 283




              criminal proceedings are complete will enable them to defend the
              civil case vigorously without fear of subsequent prosecution.

Id. at 120. Similarly, given that civil discovery is much broader than what is permitted in

criminal cases, it could prematurely disclose a potential defense or strategy to criminal

charges for which the government would not yet be entitled. SEC v. Chestman, 861 F.2d

49, 50 (2nd Cir. 1988); see also Dresser, 628 F.2d at 1375-76 (noting that prejudice to a

criminal case might result from the availability of broader discovery in the parallel civil

action). Thus, this factor weighs heavily in favor of Deputy King until the criminal

investigation is concluded.

       15.    Granting the stay may be convenient for the court inasmuch as "the

resolution of the criminal case may later streamline discovery in the civil case." Ashworth,

229 F.R.D. at 532 (quoting Bridgeport Harbour Place I, 269 F.Supp. 2d at 9 (D. Conn.

2002). However, a stay could also burden the Court as it could also “halt the civil litigation

indefinitely, without any predictability as to when the case would return to the court’s

active docket.” Sterling Nat'l Bank v. A-1 Hotels Int'l, Inc., 175 F. Supp. 2d 573, 580

(S.D.N.Y. 2001). Nevertheless, “concern about an indefinite stay may be alleviated by

allowing the parties to petition the Court to lift or modify the stay if there is a change in

circumstances warranting it. Walsh, 7 F.Supp.2d at 528-529. Thus, this factor is a wash.

       16.    As to the interests of third-parties and the public, the public interest weighs

in favor of a stay because the public has more of an interest is seeing the criminal

investigation proceed than it does in seeing Plaintiff’s private claim be resolved quickly.

See, e.g., Ashworth, 229 F.R.D. at 532 (holding that, while “the West Virginia public ha[d]

an interest in the resolution of plaintiff’s claims, that interest pales in comparison to the

public interest as a whole in unraveling the criminal counterfeit scheme and punishing

                                                7
   Case 2:19-cv-00626 Document 58 Filed 07/02/21 Page 8 of 11 PageID #: 284




those responsible for that scheme”); see also Walsh, 7 F. Supp. 2d at 529 (public interest

weighed in favor of a stay where it would cause no tangible harm to the public and the

stay would permit the criminal investigation to be completed unimpeded). Similarly, the

government has a strong interest in an unimpeded investigation. See Ashworth, 229

F.R.D. at 532. In fact, it is not uncommon for the government itself to request a stay of a

civil case to maintain the integrity of an investigation or criminal proceeding. see

generally, Ashworth, 229 F.R.D. 527.

       17.    Without a protective order and/or stay, Deputy King will likely have to invoke

his Fifth Amendment privilege at the depositions, which may result in an adverse

inference instruction, and which would, of course, prejudice not only Deputy King, but

also potentially prejudice former Sheriff Cole and the Roane County Commission.

Moreover, should the deposition be allowed to proceed in parallel to the West Virginia

State Police’s investigation and such investigation nevertheless yields no charges or

convictions, without a stay or protective order, his prior invocation of his Fifth Amendment

privilege would still subject him to an adverse inference. This prejudice, undue burden,

and expense can be avoided by issuance of a stay and/or protective order. For the

reasons aforesaid, good cause exists for the issuance of a protective order pausing

Deputy King’s deposition until the WVSP investigation has concluded.

       WHEREFORE, these Defendants respectfully request a Protective Order to Stay

Discovery until after the West Virginia State Police’s investigation ceases and the Roane

County Grand Jury completes its review of the presentment. Pursuant to Ashworth,

Deputy King has shown it is in the interest of justice to pause said depositions. These

Defendants request any and all other such further relief, including costs and attorneys’



                                               8
   Case 2:19-cv-00626 Document 58 Filed 07/02/21 Page 9 of 11 PageID #: 285




fees, whether legal or equitable in character, as to which they may be entitled and to

which this Court deems just and proper.

                                          DEPUTY MICHAEL KING, SHERIFF L. TODD
                                          COLE, and the ROANE COUNTY
                                          COMMISSION

                                          By Counsel,


                                          /s/ Drannon L. Adkins
                                          Wendy E. Greve, WV State Bar No. 6599
                                          Drannon L. Adkins, WV State Bar No. 11384



PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, WV 25301
Telephone: (304) 344-0100
Facsimile: (304) 342-1545




                                             9
     Case 2:19-cv-00626 Document 58 Filed 07/02/21 Page 10 of 11 PageID #: 286




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

TRAVIS RHODES, as Personal
Representative of the Estate of
TIMOTHY E. RHODES,

              Plaintiff,

v.                                                 Civil Action No.: 2:19-cv-00626

DEPUTY SHERIFF MICHAEL KING,
and THE ROANE COUNTY COMMISSION,

              Defendants.

AND

MELISSA FIELDS, as Personal
Representative of the Estate of
MICHAEL A. NICHOLS,

              Plaintiff,

v.                                                 Civil Action No.: 2:21-cv-00090

DEPUTY SHERIFF MICHAEL KING,
SHERIFF L. TODD COLE,
and the ROANE COUNTY COMMISSION,

              Defendants.
                              CERTIFICATE OF SERVICE

        I hereby certify that on the 2nd of July 2021 I electronically filed the foregoing

DEFENDANTS’ MOTION FOR PROTECTIVE ORDER AND/OR STAY, with the Clerk of

the Court using the CM/ECF system which will send notification of such filing.




                                              10
Case 2:19-cv-00626 Document 58 Filed 07/02/21 Page 11 of 11 PageID #: 287




                             L. Dante’ diTrapano
                               Alex McLaughlin
                             Benjamin D. Adams
                        Calwell Luce diTrapano, PLLC
                            500 Randolph Street,
                           Charleston, WV 25302

                            R. Booth Goodwin II
                             Benjamin B. Ware
                             Stephanie H. Daly
                          Goodwin & Goodwin, LLP
                       300 Summers Street, Suite 1500
                           Charleston, WV 25301




                                     /s/ Drannon L. Adkins
                                   Wendy E. Greve, WV State Bar No. 6599
                                   Drannon L. Adkins, WV State Bar No. 11384


PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, WV 25301
Telephone:        (304) 344-0100
Facsimile: (304) 342-1545




                                    11
